
	
		III
		110th CONGRESS
		1st Session
		S. RES. 221
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2007
			Mr. Crapo (for himself,
			 Mr. Dorgan, Mr.
			 Cochran, and Mr. Isakson)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			August 1, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting National Peripheral Arterial
		  Disease Awareness Month and efforts to educate people about peripheral arterial
		  disease.
	
	
		Whereas peripheral arterial disease is a vascular disease
			 that occurs when narrowed arteries reduce blood flow to the limbs;
		Whereas peripheral arterial disease is a significant
			 vascular disease that can be as serious as a heart attack or stroke;
		Whereas peripheral arterial disease affects approximately
			 8,000,000 to 12,000,000 Americans;
		Whereas 1 in 5 patients with peripheral arterial disease
			 will experience cardiovascular death, heart attack, stroke, or hospitalization
			 within 1 year;
		Whereas the survival rate for individuals with peripheral
			 arterial disease is worse than the outcome for many common cancers;
		Whereas peripheral arterial disease is a leading cause of
			 lower limb amputation in the United States;
		Whereas many patients with peripheral arterial disease
			 have walking impairment that leads to a diminished quality of life and
			 functional capacity;
		Whereas a majority of patients with peripheral arterial
			 disease are asymptomatic and less than half of individuals with peripheral
			 arterial disease are aware of their diagnoses;
		Whereas African-American ethnicity is a strong and
			 independent risk factor for peripheral arterial disease, and yet this fact is
			 not well known to those at risk;
		Whereas effective treatments are available for people with
			 peripheral arterial disease to reduce heart attacks, strokes, and amputations
			 and to improve quality of life;
		Whereas many patients with peripheral arterial disease are
			 still untreated with proven therapies;
		Whereas there is a need for comprehensive educational
			 efforts designed to increase awareness of peripheral arterial disease among
			 medical professionals and the greater public in order to promote early
			 detection and proper treatment of this disease to improve quality of life,
			 prevent heart attacks and strokes, and save lives and limbs; and
		Whereas September 2007 is an appropriate month to observe
			 National Peripheral Arterial Disease Awareness Month: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports National
			 Peripheral Arterial Disease Awareness Month and efforts to educate people about
			 peripheral arterial disease;
			(2)acknowledges the
			 critical importance of peripheral arterial disease awareness to improve
			 national cardiovascular health;
			(3)supports raising
			 awareness of the consequences of undiagnosed and untreated peripheral arterial
			 disease and the need to seek appropriate care as a serious public health issue;
			 and
			(4)calls upon the
			 people of the United States to observe the month with appropriate programs and
			 activities.
			
